DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.    	Claims 1-24 are currently pending and have been examined.

Foreign Priority
3.	No foreign priority claimed under 35 U.S.C. 119 (a)-(d).

Oath/Declaration
4.	The applicant's oath/declaration filed on 02/07/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
5.	The applicant’s drawings submitted on 09/05/2019 are acceptable for examination purposes.

Information Disclosure Statement
6.	The information disclosure statement submitted by Applicant is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.


35 U.S.C. 112(f)
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the
description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

“means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: paragraphs 8, 12.

Claim Rejections - 35 USC §101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
9.	Claims 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 19 discloses “a computer-readable medium”. Specification recites “The computer readable medium has non-transitory program code recorded thereon which, when executed by the processor(s), causes the processor(s) to perform operations of… (para. 7). Computer-readable media includes computer storage media. Storage media may be any available media that can be accessed by a computer. By way of example, and not limitation, such computer-readable media can comprise RAM, ROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other medium that can be used to carry or store desired program code in the form of instructions or data structures and that can be accessed by a computer (para. 27). In other words, the specification only provides mere example of computer readable medium, which is not a definition. In plain meaning, the computer-readable 
Claims 20-24 are also rejected based on the rejection of their parent claim.
Examiner Note
Although the instant Application is a continuation of U.S. Patent 10,433,282 B2 which is a continuation of U.S. Patent 9,241,287 B2, after reviewing the claims of both patent cases, the examiner has concluded that a double patenting rejection cannot be reasonably made because the claimed subject matter is different.

Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before 
12.	Claim(s) 1-24 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipate by Chen et al. (US 20110085457 A1).

Regarding claim 1, Chen discloses a method of wireless communication at a first type of user equipment (UE) operable in a narrow bandwidth, comprising:
receiving narrowband downlink information comprising at least a portion of a first type of reference signal, control information, and data (Chen, Fig. 10, para. 119: the receiving narrowband downlink information including control information and data for at least one first UE on a first system bandwidth (e.g. a narrower bandwidth, namely R8BW). Moreover, section 104 discloses the CRS may be transmitted across the R8BW bandwidth in the R8 subframes), the narrow bandwidth narrower than a wide bandwidth in which a second type of UE can be operable (Chen, Fig. 6, para. 44, 59-61, 67: a narrower bandwidth, namely R8BW, is used for transmitting narrowband information to legacy UEs; a wide bandwidth, namely NewBW, is used for transmitting wideband information to new user equipments), and the first type of reference signal different than a second type of reference signal that can be received at the second type of UE (Chen, para. 104, 105: discloses 2 different types of reference signals: the CRS may be transmitted across the R8BW bandwidth and CSI-RS may be transmitted across NewBW bandwidth); and
performing channel measurements using the at least the portion of the first type of reference signal (Chen, para. 101, 105: one or more new types of CRS used for performing channel quality measurements).

Regarding claim 2, Chen discloses the method of claim 1, further comprising:
transmitting results of the channel measurements based on the at least the portion of first type of reference signal (Chen, para. 36, 68, 101, 105: An Ml mixed subframe may include all pertinent channels and signals (e.g. as included first type of reference signal) so that the legacy UEs can be served in similar manner as in an R8 subframe. An M2 mixed subframe may include certain channels and signals (e.g., the PSS, SSS, PBCH, and reference signals) so that the legacy UEs can acquire the system and perform measurements. The legacy UEs may be scheduled for (i) data transmission in an Ml mixed subframe for the downlink and (ii) data transmission in an M1 mixed subframe for the uplink. The legacy UEs may be scheduled for data transmission in an M2 mixed subframe for the uplink if pertinent control channels (e.g., the PCFICH, PHICH, and PDCCH) are transmitted in a corresponding M2 mixed subframe for the downlink).

Regarding claim 3, Chen discloses the method of claim 1, in which the second type of reference signal comprises a channel state information reference signal (CSI-RS) and the first type of reference signal comprises a common reference signal (CRS) (Chen, para. 104, 105: discloses 2 different types of reference signals: the CRS may be transmitted across the R8BW bandwidth and CSI-RS may be transmitted across NewBW bandwidth).

Regarding claim 4, Chen discloses the method of claim 1, in which the second type of reference signal comprises a UE specific reference signal (UE-RS) and the first type of reference signal comprises a common reference signal (CRS) (Chen, para. 105, 109: discloses different types of reference signals such as UE-RS for the second type of reference signal and CRS for the first type of reference signal).

Regarding claim 5, Chen discloses the method of claim 1, in which a number of sample points for the second type of reference signal is greater than a number of sample points for the first type of reference signal (Chen, Fig. 8, para. 102-106: the symbol periods for the second reference signal which is corresponding to NewBW bandwidth (NewBW) is greater than the symbol periods for the first type of reference signal which is corresponding to R8BW bandwidth).

Regarding claim 6, Chen discloses the method of claim 5, in which the second type of reference signal comprises one sample point for each antenna of each resource block and the first type of reference signal comprises eight sample points for two antenna ports (Chen, Fig. 8, para. 102: In FIG. 8, for a given resource element with label R.sub.a, a reference symbol may be transmitted on that resource element from antenna a and in any 2 antennas such as 0 and 1 or 2 and 3 the reference signal comprises eight symbol periods).

Regarding claim 7, Chen discloses a first type of user equipment (UE) operable in a narrow bandwidth, comprising: a memory (Chen, Fig. 16, para 153: Memory 1642); and at least one processor (Chen, Fig. 16, para 153: Processor 1690) coupled to the memory, the at least one processor configured to:
receive narrowband downlink information comprising at least a portion of a first type of reference signal, control information, and data (Chen, Fig. 10, para. 119: the receiving narrowband downlink information including control information and data for at least one first UE on a first system bandwidth (e.g. a narrower bandwidth, namely R8BW). Moreover, section 104 discloses the CRS may be transmitted across the R8BW bandwidth in the R8 subframes), the narrow bandwidth narrower than a wide bandwidth in which a second type of UE can be operable (Chen, Fig. 6, para. 44, 59-61, 67: a narrower bandwidth, namely R8BW, is used for transmitting narrowband information to legacy UEs; a wide bandwidth, namely NewBW, is used for transmitting wideband information to new user equipments), and the first type of reference signal different than a second type of reference signal that can be received at the second type of UE (Chen, para. 104, 105: discloses 2 different types of reference signals: the CRS may be transmitted across the R8BW bandwidth and CSI-RS may be transmitted across NewBW bandwidth); and
perform channel measurements using the at least the portion of the first type of reference signal (Chen, para. 101, 105: one or more new types of CRS used for performing channel quality measurements).

Regarding claim 8, Chen discloses the first type of UE of claim 7, further comprising:
a transceiver coupled to the at least one of processor, the transceiver configured to:
(Chen, para. 36, 68, 101, 105: An Ml mixed subframe may include all pertinent channels and signals (e.g. as included first type of reference signal) so that the legacy UEs can be served in similar manner as in an R8 subframe. An M2 mixed subframe may include certain channels and signals (e.g., the PSS, SSS, PBCH, and reference signals) so that the legacy UEs can acquire the system and perform measurements. The legacy UEs may be scheduled for (i) data transmission in an Ml mixed subframe for the downlink and (ii) data transmission in an M1 mixed subframe for the uplink. The legacy UEs may be scheduled for data transmission in an M2 mixed subframe for the uplink if pertinent control channels (e.g., the PCFICH, PHICH, and PDCCH) are transmitted in a corresponding M2 mixed subframe for the downlink).

Regarding claim 9, Chen discloses the first type of UE of claim 7, in which the second type of reference signal comprises a channel state information reference signal (CSI-RS) and the first type of reference signal comprises a common reference signal (CRS) (Chen, para. 104, 105: discloses 2 different types of reference signals: the CRS may be transmitted across the R8BW bandwidth and CSI-RS may be transmitted across NewBW bandwidth).

Regarding claim 10, Chen discloses the first type of UE of claim 7, in which the second type of reference signal comprises a UE specific reference signal (UE-RS) and the first type of reference signal comprises a common reference signal (CRS) (Chen, para. 105, 109: discloses different types of reference signals such as UE-RS for the second type of reference signal and CRS for the first type of reference signal).

Regarding claim 11, Chen discloses the first type of UE of claim 7, in which a number of sample points for the second type of reference signal is greater than a number of sample points for the first type of reference signal (Chen, Fig. 8, para. 102-106: the symbol periods for the second reference signal which is corresponding to NewBW bandwidth (NewBW) is greater than the symbol periods for the first type of reference signal which is corresponding to R8BW bandwidth).

Regarding claim 12, Chen discloses the first type of UE of claim 11, in which the second type of reference signal comprises one sample point for each antenna of each resource block and the first type of reference signal comprises eight sample points for two antenna ports (Chen, Fig. 8, para. 102: In FIG. 8, for a given resource element with label R.sub.a, a reference symbol may be transmitted on that resource element from antenna a and in any 2 antennas such as 0 and 1 or 2 and 3 the reference signal comprises eight symbol periods).

Regarding claim 13, Chen discloses a first type of user equipment (UE) operable in a narrow bandwidth, comprising:
means for receiving narrowband downlink information comprising at least a portion of a first type of reference signal, control information, and data (Chen, Fig. 10, para. 119: the receiving narrowband downlink information including control information and data for at least one first UE on a first system bandwidth (e.g. a narrower bandwidth, namely R8BW). Moreover, section 104 discloses the CRS may be transmitted across the R8BW bandwidth in the R8 subframes), the narrow bandwidth narrower than a wide bandwidth in which a second type of UE can be operable (Chen, Fig. 6, para. 44, 59-61, 67: a narrower bandwidth, namely R8BW, is used for transmitting narrowband information to legacy UEs; a wide bandwidth, namely NewBW, is used for transmitting wideband information to new user equipments), and the first type of reference signal different than a second type of reference signal that can be received at the second type of UE (Chen, para. 104, 105: discloses 2 different types of reference signals: the CRS may be transmitted across the R8BW bandwidth and CSI-RS may be transmitted across NewBW bandwidth); and
means for performing channel measurements using the at least the portion of the first type of reference signal (Chen, para. 101, 105: one or more new types of CRS used for performing channel quality measurements).

Regarding claim 14, Chen discloses the first type of UE of claim 13, further comprising:
means for transmitting results of the channel measurements based on the at least the portion of first type of reference signal (Chen, para. 36, 68, 101, 105: An Ml mixed subframe may include all pertinent channels and signals (e.g. as included first type of reference signal) so that the legacy UEs can be served in similar manner as in an R8 subframe. An M2 mixed subframe may include certain channels and signals (e.g., the PSS, SSS, PBCH, and reference signals) so that the legacy UEs can acquire the system and perform measurements. The legacy UEs may be scheduled for (i) data transmission in an Ml mixed subframe for the downlink and (ii) data transmission in an M1 mixed subframe for the uplink. The legacy UEs may be scheduled for data transmission in an M2 mixed subframe for the uplink if pertinent control channels (e.g., the PCFICH, PHICH, and PDCCH) are transmitted in a corresponding M2 mixed subframe for the downlink).

Regarding claim 15, Chen discloses the first type of UE of claim 13, in which the second type of reference signal comprises a channel state information reference signal (CSI-RS) and the first type of reference signal comprises a common reference signal (CRS) (Chen, para. 104, 105: discloses 2 different types of reference signals: the CRS may be transmitted across the R8BW bandwidth and CSI-RS may be transmitted across NewBW bandwidth).

Regarding claim 16, Chen discloses the first type of UE of claim 13, in which the second type of reference signal comprises a UE specific reference signal (UE-RS) and the first type of reference signal comprises a common reference signal (CRS) (Chen, para. 105, 109: discloses different types of reference signals such as UE-RS for the second type of reference signal and CRS for the first type of reference signal).

Regarding claim 17, Chen discloses the first type of UE of claim 13, in which a number of sample points for the second type of reference signal is greater than a (Chen, Fig. 8, para. 102-106: the symbol periods for the second reference signal which is corresponding to NewBW bandwidth (NewBW) is greater than the symbol periods for the first type of reference signal which is corresponding to R8BW bandwidth).

Regarding claim 18, Chen discloses the first type of UE of claim 17, in which the second type of reference signal comprises one sample point for each antenna of each resource block and the first type of reference signal comprises eight sample points for two antenna ports (Chen, Fig. 8, para. 102: In FIG. 8, for a given resource element with label R.sub.a, a reference symbol may be transmitted on that resource element from antenna a and in any 2 antennas such as 0 and 1 or 2 and 3 the reference signal comprises eight symbol periods).

Regarding claim 19, Chen discloses a computer-readable medium storing computer executable code, the code when executed by a processor cause the processor to:
receive narrowband downlink information comprising at least a portion of a first type of reference signal, control information, and data (Chen, Fig. 10, para. 119: the receiving narrowband downlink information including control information and data for at least one first UE on a first system bandwidth (e.g. a narrower bandwidth, namely R8BW). Moreover, section 104 discloses the CRS may be transmitted across the R8BW bandwidth in the R8 subframes), the narrow bandwidth in which a first type of user equipment (UE) is operable being narrower than a wide bandwidth in which a (Chen, Fig. 6, para. 44, 59-61, 67: a narrower bandwidth, namely R8BW, is used for transmitting narrowband information to legacy UEs; a wide bandwidth, namely NewBW, is used for transmitting wideband information to new user equipments), and the first type of reference signal different than a second type of reference signal that can be received at the second type of UE (Chen, para. 104, 105: discloses 2 different types of reference signals: the CRS may be transmitted across the R8BW bandwidth and CSI-RS may be transmitted across NewBW bandwidth); and
perform channel measurements using the at least the portion of the first type of reference signal (Chen, para. 101, 105: one or more new types of CRS used for performing channel quality measurements).

Regarding claim 20, Chen discloses the computer-readable medium of claim 19, wherein the code when executed by the processor further causes the processor to:
transmit results of the channel measurements based on the at least the portion of first type of reference signal (Chen, para. 36, 68, 101, 105: An Ml mixed subframe may include all pertinent channels and signals (e.g. as included first type of reference signal) so that the legacy UEs can be served in similar manner as in an R8 subframe. An M2 mixed subframe may include certain channels and signals (e.g., the PSS, SSS, PBCH, and reference signals) so that the legacy UEs can acquire the system and perform measurements. The legacy UEs may be scheduled for (i) data transmission in an Ml mixed subframe for the downlink and (ii) data transmission in an M1 mixed subframe for the uplink. The legacy UEs may be scheduled for data transmission in an M2 mixed subframe for the uplink if pertinent control channels (e.g., the PCFICH, PHICH, and PDCCH) are transmitted in a corresponding M2 mixed subframe for the downlink).

Regarding claim 21, Chen discloses the computer-readable medium of claim 19, in which the second type of reference signal comprises a channel state information reference signal (CSI-RS) and the first type of reference signal comprises a common reference signal (CRS) (Chen, para. 104, 105: discloses 2 different types of reference signals: the CRS may be transmitted across the R8BW bandwidth and CSI-RS may be transmitted across NewBW bandwidth).

Regarding claim 22, Chen discloses the computer-readable medium of claim 19, in which the second type of reference signal comprises a UE specific reference signal (UE-RS) and the first type of reference signal comprises a common reference signal (CRS) (Chen, para. 105, 109: discloses different types of reference signals such as UE-RS for the second type of reference signal and CRS for the first type of reference signal).

Regarding claim 23, Chen discloses the computer-readable medium of claim 19, in which a number of sample points for the second type of reference signal is greater than a number of sample points for the first type of reference signal (Chen, Fig. 8, para. 102-106: the symbol periods for the second reference signal which is corresponding to NewBW bandwidth (NewBW) is greater than the symbol periods for the first type of reference signal which is corresponding to R8BW bandwidth).

Regarding claim 24, Chen discloses the computer-readable medium of claim 23, in which the second type of reference signal comprises one sample point for each antenna of each resource block and the first type of reference signal comprises eight sample points for two antenna ports (Chen, Fig. 8, para. 102: In FIG. 8, for a given resource element with label R.sub.a, a reference symbol may be transmitted on that resource element from antenna a and in any 2 antennas such as 0 and 1 or 2 and 3 the reference signal comprises eight symbol periods).

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)	Kwak et al. (US 20100329384) discloses a method that involves configuring a wideband carrier by using a set of base carriers. A bandwidth of base carriers corresponds to bandwidth of narrowband system and any one of center frequencies of the base carriers is same as a center frequency of the narrowband system.
b)	Parkvall et al. (20100067418 A1) discloses a method that involves defining a subset of transmission time intervals, and defining a wideband mapping pattern for user equipments (18) in a non-power saving mode. A narrowband mapping 
c)	Blankenchip et al. (US 20110051654 A1) discloses a method that involves transmitting (610) system information containing radio source configuration of downlink backhaul link for a subframe structure from a controller to a relay node. A physical downlink control channel (PDCCH) region for user equipments and a separate relay physical downlink control channel (RPDCCH) region for relay nodes are included in the subframe structure.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953.  The examiner can normally be reached on M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JEAN F VOLTAIRE/Examiner, Art Unit 2466